Per Curiam. The appellant, through his attorney, Jack R. Kearney, timely filed a notice of appeal and designation of record on January 3, 2003. The appellant tendered a partial record on April 30, 2003, which the clerk refused to accept because it was not tendered in conformance with Ark. R. App. P. — Civ. 5(a) and (b) (2002). The appellant filed his first motion for rule on clerk, which was denied in a per curiam on June 12, 2003. In our per curiam, we directed Mr. Kearney to file a motion and affidavit accepting full responsibility for not timely filing the record in this case. The appellant has now filed with this court a second motion for rule on the clerk and has attached an affidavit from Mr. Kearney in which he accepts responsibility for the late tender of the record.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Thornton, J., not participating.